Section 119 of the justices act of 1841, (S. L. 1841, p. 81,) which provides that “in all cases of judgments rendered before a justice of the peace, either party thinking himself aggrieved, may remove the same by writ of certiorari into the circuit court,” must be construed to apply to such judgments, only, as are rendered in the exercise of the original jurisdiction in civil actions, conferred upon justices by section 1, of the same act.*
Held, accordingly, that certiorari would not lie to remove into the circuit court, a judgment for the penalty imposed by a by-law of the village of Jackson for neglect to perform highway labor, rendered by a justice of the *359peace, in a summary proceeding by complaint, under bylaws of the village, in the exercise of the special jurisdiction conferred by the 16th section (S. L. 1843, p. 122) of the village charter.
Semble, That such judgment might be removed into this court by certiorari.

See R. S. 1846, p. 385, § 45, p. 378, § 3; S. L. 1848, p. 237, §§4, 5 > R. S-1846, p. 387, §§ I, 2, p. 406, § 140.